Citation Nr: 0941941	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 27, 
2004, for a 30 percent rating for status post medial 
meniscectomy of the right knee.

2.  Entitlement to an effective date prior to December 27, 
2004, for a separate 10 percent rating for post-traumatic 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  

The RO has referred to the second issue on appeal as 
entitlement to an earlier effective date for "service 
connection" for post-traumatic arthritis of the right knee.  
The Board notes that the Veteran has had service connection 
in effect for arthritis of the right knee for many years and 
that this issue is more appropriately characterized as 
entitlement to an earlier effective date for a separate 10 
percent rating for post-traumatic arthritis of the right 
knee.  Accordingly, the Board has recharacterized the issue 
as such.


FINDINGS OF FACT

1.  An increased rating for a right knee disability was 
denied by an unappealed July 1999 rating decision.

2.  A claim, formal or informal, seeking an increased rating 
for right knee disability was not thereafter filed until 
January 31, 2005, and in the year prior to that date the only 
medical record related to the right knee is dated December 
27, 2004.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
December 27, 2004, for the grant of a 30 percent rating for 
status post medial meniscectomy of the right knee have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

2.  The criteria for an effective date prior to December 27, 
2004, for a separate 10 percent rating for post-traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

This appeal arises from the Veteran's disagreement with the 
effective dates assigned following the grant of increased 
ratings, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, VA obtained the Veteran's private 
treatment records concerning his right knee disability and 
provided him with a VA medical examination.  The Board finds 
that no additional assistance is required to fulfill the duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases, however, involving a claim for an increased 
evaluation, the effective date will be the earliest date as 
of which it was factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  See 38 U.S.C.A. § 5110(b)(2); see also 38 
C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2008).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA could be considered an 
informal claim provided it identified, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.155(a) 
(2009).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2009).

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the Veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

The Veteran was granted service connection and a 
noncompensable rating for status post medial meniscectomy 
right knee by a March 1978 rating decision.  A September 1998 
rating decision awarded the Veteran an increased rating of 
10 percent for his right knee disability, and characterized 
his disability as post traumatic arthritis, status post 
medial meniscectomy right knee.  

The Veteran did not appeal a July 1999 rating decision that 
denied an increased rating for post traumatic arthritis, 
status post medial meniscectomy right knee.

The Veteran's most recent claim for an increased rating for 
his right knee disability was received on January 31, 2005.  
In response to this claim the RO granted the Veteran a 20 
percent rating for status post medial meniscectomy right knee 
and a separate 10 percent rating for post traumatic arthritis 
of the right knee, both effective from January 31, 2005.  By 
rating decision in August 2006, the RO assigned an earlier 
effective date of December 27, 2004, for the increased 
ratings for the Veteran's right knee disabilities, as well as 
an increased 30 percent rating for status post medial 
meniscectomy right knee.  

The Veteran asserted on his substantive appeal that his right 
knee increased ratings should be retroactive to the date of 
his June 1999 VA examination which showed severe disability 
of the right knee.  He stated that he failed to understand 
why the VA did not trust records of a physical administered 
by a VA physician.

The Board notes that the June 1999 VA examination report was 
considered by the July 1999 rating decision which denied the 
Veteran's claim for an increased rating for his right knee 
disability.  Because the Veteran did not appeal the July 1999 
rating decision, that decision is final.  

Following issuance of the July 1999 final rating decision, no 
communication from the Veteran was received until his January 
31, 2005, claim for an increased rating.  There is no record 
of the Veteran receiving any VA treatment of the right knee 
subsequent to July 1999 and prior to January 31, 2005.  
Consequently, there is no VA medical record that could be 
considered to be an informal claim for increase during that 
time period.

Subsequent to January 31, 2005, the VA obtained private 
medical records showing treatment of the Veteran's right knee 
disability between July 1999 and January 31, 2005.  Because 
the Veteran's claim for increase was received on January 31, 
2005, the Veteran could potentially be awarded an increase 
effective up to a year prior to that date if the private 
medical records during that time period showed increased 
right knee disability.  All but one of the private medical 
records are dated prior to January 31, 2004, and thus may not 
be considered for establishment of an effective date.  The 
only private medical record dated within the year prior to 
January 31, 2005, is a December 27, 2004, private examination 
report of the right knee.  Because this report was within a 
year of the receipt of claim and because it showed increased 
disability of the right knee, December 27, 2004, is the 
earliest date for which an increased rating of 30 percent for 
status post medial meniscectomy of the right knee and a 
separate 10 percent rating for post-traumatic arthritis of 
the right knee may be awarded.

Although the Veteran maintains that the VA medical evidence 
clearly shows that his right knee disability met the criteria 
for higher ratings in June 1999, the fact remains that he did 
not appeal the July 1999 denial of his claim for an increased 
rating, that he did not subsequently submit a claim for an 
increased rating until January 2005, and that in the year 
prior to January 2005, the only medical evidence related to 
the right knee is dated December 27, 2004.  Accordingly, an 
earlier effective date for a 30 percent rating for status 
post medial meniscectomy of the right knee and a separate 10 
percent rating for post-traumatic arthritis of the right knee 
are precluded and the Veteran's claims must be denied.


ORDER

An effective date prior to December 27, 2004, for a 30 
percent rating for status post medial meniscectomy of the 
right knee is denied.

An effective date prior to December 27, 2004, for a separate 
10 percent rating for post-traumatic arthritis of the right 
knee is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


